Case 1-19-43235-cec   Doc 49-14   Filed 09/06/19   Entered 09/06/19 09:07:14




                                  J
               Case 1-19-43235-cec                   Doc 49-14           Filed 09/06/19              Entered 09/06/19 09:07:14



                                                             Drive-by BPO Form
Address:  115-45 155th St
          Jamaica, NY 11434
Borrower Name: : Unknown                                                       8/28/2019
                                                                Inspection Date:                              Delivery Date: :   8/29/2019
APN: N/A Property ID: : Q12191-0001                             Order ID: : Queens
Completed by: : Dana Farber

I. General Conditions
Property Type:                  Detached Single Family Colonial
Occupancy:                      Unknown
Property Condition:             Average
Condition Comments:             Average condition.
HOA?                            N/A
II. Subject Sales & Listing History
Current Listing Status:        No listings or sales noted within the past 5 years.
         Date Listed                     Date Sold                       List Price                      Sale Price                     Notes




III. Neighborhood & Market Data
Location Type:                                  Urban                           Local Economy Is: Stable
Sales Price in this Neighborhood:                Low : $ 400,000.                                  High :$ 1,500,000.
Market for this type of property has:           Stabilized
Normal Marketing Days:                          120+
Neighborhood Comments, Positive:                Urban residential neighborhood.
Neighborhood Comments, Negative:                Close proximity to main roads, shopping and public transportation.
# of Properties for Sale:                       38
IV. Current Listings
                                          Subject                        Listing #1                      Listing #2                    Listing #3
Street Address                 115-45 155th St                  167-19 109th Rd                 110-17 160th St                   119-03 Inwood St
                               Jamaica, NY                      Jamaica, NY                     Jamaica, NY                        Jamaica, NY
Zip Code                       11434                            11433                           11433                              11436
Data source                    Tax Record                       MLS                              MLS                              MLS
Miles to Subj.                                                  .60                             .95                                .45
List Price $                                                    $619,000.                        $589,000.                        $570,000.
Days on Mkt.                                                     194 DOM                         282 DOM                          105 DOM
Age                             94                               94                              89                               94
Condition                       Average                         Average                          Average                         Average
Style/Design                    Colonial                        Colonial                         Colonial                        Colonial
Living Sq. Feet                 1568sqft                         1784sqft                        1248sqft                         1120sqft
Br/Ba                           3/2.5                            4/2                             4/1.5                            3/2
Total Room #                     9                               7                                6                               6
Garage                          1 Car Det Garage                 1 Car Det Garage                1 Car Det Garage                 1 Car Det Garage
Basement (Yes/No)               Yes                               Yes                           Yes                               Yes
Basement (% Fin)                 100%                             100%                           100%                              100%
Lot Size                        .03 Acre lot                     .06 Acre lot                    .08 Acre lot                      .05Acre lot
Other                           Porch,Patio                      Porch,Patio                     Patio                           Porch,Patio
*Listing #        is the most comparable listing to the subject.
Comments (why the comparable listing is superior or inferior to the subject).
Listing #1: Comp 1 Family det colonial with a full fin bsmt,1 gar,porch,patio,4beds and 2 baths.
Listing #2: 1 Family det colonial with a full fin bsmt,1 gar,patio,4 bedrooms and 1.5 baths.
Listing #3: 1 Family det colonial with a full fin bsmt,1 gar,porch,patio,3 beds and 2 baths.

Notes:
           All of the comps utilized are located within the same
           market area as the subject property.




                                                                       Page 1 of 5
                          Word version copyright 2009 Forms in Word (www.formsinword.com). For individual or single-branch use only.
               Case 1-19-43235-cec                  Doc 49-14            Filed 09/06/19              Entered 09/06/19 09:07:14




V. Recent Sales
                                          Subject                         Sold #1                         Sold #2                       Sold #3
Street Address                  115-45 155th St                  86-42 109th St                 85-67 113th St                  147-04 116th Ave
                                Jamaica, NY                      Richmond Hill, NY              Richmond Hill, NY               Jamaica, NY
Zip Code                         11434                           11418                          11418                            11436
Data source                     Tax record                       MLS                             MLS                            MLS
Miles to Subj.                                                   .65                            .35                              .58
List Price $                                                      $619,000.                     $609,000.                       $589,000.
Sale Price $                                                     $600,000.                      $583,000.                        $565,000.
Type of Financing                                                Conventional                   Conventional                     Conventional
Date of Sale                                                      2/1/2019                       5/1/2019                        3/26/2019
Days on Mkt.                                                      139                            44                               55
Age (# of Years)                94                                94                             94                               94
Condition                      Average                            Updated                        Average                         Average
Style/Design                   Colonial                           Colonial                      Colonial                         Colonial
Living Sq. Feet                1568sqft                           1791sqft                       1688sqft                         1568sqft
Br/Ba                           3/2.5                             4/1                            4/2                                4/2
Total Room #                    9                                 8                             7                                  7
Garage                          1 Car Det Garage                  No Garage                     No Garage                         No Garage
Basement (Yes/No)               Yes                               Yes                            Yes                               Yes
Basement (% Fin)                100%                              0%                             50%                               100%
Lot Size                        .03 Acre lot                       .06 Acre Lot                  .05 Acre lot                      .04 Acre lot
Other                          Porch,Patio                        Porch,Patio                   Porch,Patio                       Porch,Patio,Fplc
Adjustments $ +/-
(See notes below)                                              -$5,000.                          +$10,000.                       +$10,000
Adjusted Value                                                    $595,000.                      $593,000.                        $575,000.
* Sold #         is the most comparable listing to the subject.
Reasons for Adjustments (Why the comparable is superior or inferior to the subject.)
Sold #1: Comp 1 Family det colonial with a full unfin bsmt,no gar,porch,patio,4 bedrooms and 1 baths.
Sold #2: 1Family det colonial with a full bsmt par fin,no gar,porch,patio,4 bedrooms and 2 baths.
Sold #3:1 Family det colonial with a full fin bsmt,no gar,porch,patio,fplc,4 bdrms and 2 baths.
Please describe how the distances from subject to current listings and recent sales were calculated.
(COMPANY NAME HERE will use this information to verify distances): All of the comps utilized                     are located within the same
                                                                              market area.
Notes:   The subject is a single family detached colonial style home with a full finished basement,1 car detached
         garage, porch, patio,3 bedrooms and 2.5 baths.

VI. Marketing Strategy
                                                 "As-is" Value                    "Repaired" Value              Comments Regarding Pricing Strategy:
Suggested List Price:                     $605,000                           $605,000.                        No damage noted.
Sale Price:                               $595,000.                          $595,000.                        Unknown condition.
Additional Broker/Agent Information:
  Dana Farber/Realtor/Appraiser.

VII. Repair Addendum
Estimated work to put the subject into "Repaired" condition (following FHA guidelines)
Category                     Comments                                                                                           Estimated Cost
Exterior Paint
Siding/Trim Repair
Exterior Doors
Windows
Garage
Roof/Gutters
Foundation
Fencing
Trashout/Landscaping
Pool
Other
Other
                                                                                               Estimated Exterior Repairs:
                                                                                    * Estimated Interior Repair Cost:
                       (At the customer's request, enter $0 unless you have seen or can document actual damages.)
                                                                                           * Total Estimated Repairs:




                                                                       Page 2 of 5
                          Word version copyright 2009 Forms in Word (www.formsinword.com). For individual or single-branch use only.
Case 1-19-43235-cec   Doc 49-14   Filed 09/06/19   Entered 09/06/19 09:07:14




                 SUBJECT PROPERTY
Case 1-19-43235-cec           Doc 49-14     Filed 09/06/19   Entered 09/06/19 09:07:14




                           Comps Utilized




List#1 167-19 109th Road                                Sold Comp#1 86-42 109th Street




 List#2 110-17 160th Street                             Sold Comp#2 85-67 113th Street




List#3 119-03 Inwood Street                            Sold Comp#3 147-04 116th Avenue
